ACCEPTED
                                                                                                    05-15-00812-cv
                                                                                        FIFTH COURT OF APPEALS
                                                                                                   DALLAS, TEXAS
                                                                                             11/9/2015 12:49:56 PM
                                                                                                        LISA MATZ
                                                                                                            CLERK

                                      IN THE
                                COURT OF APPEALS
                        FIFTH DISTRICT OF TEXAS AT DALLAS
                                                                                 FILED IN
                                                                          5th COURT OF APPEALS
                                    NO. 05-15-00812-CV                         DALLAS, TEXAS
                                                                          11/9/2015 12:49:56 PM
                                                                                 LISA MATZ
                                 STEPHEN L. GOODMAN                                Clerk
                                      Appellant

                                              v.

                                     COMPASS BANK,
                                        Appellee

                                     ________________

              APPELLEE’S UNOPPOSED FIRST MOTION FOR EXTENSION
                       OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS FOR
THE FIFTH DISTRICT OF TEXAS AT DALLAS:

         Appellee, Compass Bank, hereby moves for an extension of time to file its
Appellee’s Brief in this appeal pursuant to Tex.R.App.P. 10.5.
         1.    Appellee's brief is currently due on November 9, 2015.
         2.    Appellee seeks a thirty day extension to file its brief.
         3.    An extension is requested because counsel for Appellee is a sole
practitioner and has had an exceptionally busy schedule since Appellant’s brief was
filed, thereby necessitating this request for an extension to prepare and file Appellee's
brief.
         4.    No previous extensions have been requested or granted.


         WHEREFORE, Appellee requests an additional thirty days to file its Appellee’s
Brief.




APPELLEE’S UNOPPOSED FIRST MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF – Page 1
                                        Respectfully submitted,




                                        ___________________________
                                        Jack M. Kuykendall
                                        State Bar No. 11771600
                                        Law Offices of Jack M. Kuykendall
                                        5001 Spring Valley Road, Suite 400 East
                                        Dallas, Texas 75244
                                        972-383-1540
                                        972-200-9933 fax
                                              ATTORNEY FOR APPELLEE
                                               COMPASS BANK


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been
forwarded to Defendant Stephen L. Goodman, by and through his attorneys of record,
William L. Wolf and Christopher Chapaneri, Wolf & Henerson, P.C., 4309 Irving Avenue,
Dallas, Texas 75219,via electronic delivery on this the 9th day of November, 2012.




                                        _____________________________________
                                        Jack M. Kuykendall


                             CERTIFICATE OF CONFERENCE

     Counsel for Appellee communicated with William Wolf, counsel for Appellant, on
November 6, 2015, and said counsel had no opposition to this motion.




                                        ___________________________
                                        Jack M. Kuykendall

APPELLEE’S UNOPPOSED FIRST MOTION FOR EXTENSION
OF TIME TO FILE APPELLEE’S BRIEF – Page 2